internal_revenue_service p o box cincinnati oh release number date ee october fe legend b dollar amount c dollar amount y date dear department of the treasury employer_identification_number contact person - id number contact telephone number vil why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you are requesting to set_aside b dollars in the fiscal_year ending y for the purpose of funding multi-year construction and renovation of a property you own to house your charitable activities the property is a commercial office building you received as a contribution and is not subject_to any mortgage or lien your purpose is to provide innovative solutions to challenging issues in the promotion of animal welfare the renovated property will be used as a companion-animal shelter a research and training facility and house your grant-giving program and public education program construction is expected to begin at the start of the fiscal_year after y and you anticipate the facility will be operational within a year of that date the total cost of your project can be better accomplished by a set-aside because expenses for the design and construction of your project will be incurred over approximately two years payments will most likely be made in installments conditioned on completion of a particular benchmark because you will not be able to control the timing of the benchmarks you will not be able to cause these payments to meet the minimum distribution_requirements of sec_4942 of the internal_revenue_code the project is expected to be around c dollars you do not expect any additions to the set-aside after the initial establishment you have provided a statement signed by your president that you plan to set_aside b dollars which will be paid out in approximately two years but no more than three basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation's set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 c what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely director exempt_organizations enclosures form_872 redacted letter
